             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRACY MARROW,                       :
        Plaintiff                   :
                                    :            No. 1:18-cv-00931
           v.                       :
                                    :            (Judge Rambo)
COMMONWEALTH OF                     :
PENNSYLVANIA, et al.,               :
        Defendants                  :

                               ORDER
 
     AND NOW, on this 15th day of October 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss (Doc. No. 3), is GRANTED; and

     2. The Clerk of Court is directed to CLOSE this case.



                               s/Sylvia H. Rambo
                               SYLVIA H. RAMBO
                               United States District Judge

Dated: October 15, 2018
